Citation Nr: 0326535	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  94-27 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE


Entitlement to service connection for lung problems/shortness 
of breath, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 
38 U.S.C.A. §  1117.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1989, and from September 1990 to August 1991; the 
latter tour of duty includes Persian Gulf War service. The 
veteran also has reported periods of service in a reserve 
component, which have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision of the RO in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for chronic shortness of breath/lung 
disorder, headaches, dizziness, and blackouts all resulting 
from undiagnosed illnesses.  The appellant submitted a notice 
of disagreement with the rating decision in April 1994, and a 
statement of the case was issued in May 1994.  The appellant 
perfected her appeal to the Board with the filing of a 
substantive appeal in July 1994.  In February 1997, the RO 
granted service connection for headaches, dizziness, and 
blackouts all resulting from undiagnosed illness.  
Accordingly, the issue remaining on appeal is as it appears 
on the first page of this remand.   

During the pendency of the appeal, the veteran moved on a 
number of occasions with her most recent address placing 
jurisdiction over her claim with the RO located in Columbia, 
South Carolina.

In October 2001, the veteran was scheduled to attend a 
hearing before a Veterans Law Judge (Board Member) at the RO, 
pursuant to her request for such hearing.  The record shows 
that she failed to report to the hearing as scheduled.

In November 2001, the Board remanded this matter to RO for 
further evidentiary development.  After accomplishing some of 
the requested development, the RO continued the denial of the 
claim; hence, it has been returned to the Board for further 
appellate consideration. 

REMAND

Unfortunately, the Board's preliminary review of this case 
reveals that further action by the RO is needed.

During the pendency of this appeal, Congress revised the 
undiagnosed illness statute, effective March 1, 2002.  See 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  In the revised 
statute, the term "chronic disability" was changed to 
"qualifying chronic disability," and the definition of 
"qualifying chronic disability" was expanded to include (a) 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  Effective June 
10, 2003, VA promulgated revised regulations to, in part, 
implement these statutory changes.  See 68 Fed. Reg. 34539-
34543 (June 10, 2003).  

The RO has not considered the claims on appeal in light of 
the revised statute and regulation, and the veteran has not 
otherwise been provided notice of the changes and afforded 
the opportunity to submit evidence and/or argument in 
response thereto.  Accordingly, to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
a remand of this matter, for the RO to consider the claim on 
appeal in light of the applicable statutory and regulatory 
changes, in the first instance, is appropriate.    

The Board also finds that further development of this claim 
is warranted.  During a recent VA respiratory examination in 
June 2003, the VA examiner noted that pulmonary function 
tests had been performed the prior year, in September 2002, 
but that the report was not available.  It is unclear whether 
this test was performed at a VA medical facility or a private 
medical facility, but either way, the report could have an 
impact on this case.  This is particularly so when 
considering that this claim was denied on the basis that the 
veteran does not currently have a chronic respiratory 
problem, to include findings and pulmonary function test 
studies from the June 2003 VA examination, that did not 
reveal a present respiratory condition.  Because the place 
and circumstances of the pulmonary function test performed in 
September 2002 are not known, the veteran should be asked to 
provide this missing information so that all related 
outstanding records can be obtained.  This is consistent with 
VA's duty under the Veterans Claims Assistance Act of 2000 
(VCAA) which requires VA to make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant identifies and authorizes VA to obtain.  See 
38 U.S.C.A. § 5103A(b).

Also, in the prior November 2001 remand, the Board requested 
that private treatment records from Dr. Brian D. Sandridge, 
M.D., be obtained for the period from November 1995 through 
August 1996.  The Board noted that the record contains an 
August 1996 report from Dr. Sandridge (pertaining to the 
veteran's headache disorder) in which Dr. Sandridge reported 
treating the veteran from November 6, 1995, through August 
23, 1996.  In response, the RO requested in April 2002 that 
the veteran complete an authorization of release from (VA 
Form 21-4142) so that Dr. Sandridge's records could be 
obtained; however, the veteran never responded to this 
request.  In view of the necessity of this remand, the 
veteran should be given another opportunity to complete this 
form so that VA may obtain these potentially relevant 
records.

Lastly, the Board notes that in an April 2002 letter, the RO 
requested that the veteran provide further information and/or 
evidence to support his claim for service connection for lung 
problems/shortness of breath, to include as due to 
undiagnosed illness, within 60 days of the date of the 
letter, consistent with the provisions of 38 C.F.R. 
§ 3.159(b)(1).  The letter also indicated that, if the 
veteran did not respond within the 60-day period, the RO 
would adjudicate the claim on the basis of the evidence of 
record.  However, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a duty to 
notify under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

While the Board regrets that a second remand of this matter 
will further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, this matter is hereby REMANDED 
to the RO for the following actions:

1.  The RO should ask the appellant to 
provide sufficient information to enable 
it to obtain any additional pertinent 
evidence not currently of record, to 
specifically include the pulmonary 
function test performed in September 2002 
and treatment records from Dr. Sandridge 
for the period from November 1995 through 
August 1996, and assurance that the RO 
will attempt to obtain the evidence if 
sufficient information and/or evidence are 
provided.  The RO should also invite the 
appellant to submit any pertinent evidence 
in her possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
she has a full one-year period for 
response.  

2.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. § 5103 and (West 2002), 
and any other applicable legal 
precedent. 

5.  After completing the requested 
notification and development, and any 
additional notification and/or development 
deemed warranted, the RO should 
readjudicate the claim for service 
connection for lung problems/shortness of 
breath, to include as due to undiagnosed 
illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.§ 1117, 
in light of all pertinent evidence and 
legal authority (to include the revised 
version of 38 U.S.C.A. § 1117 (effective 
March 1, 2002) and the revised version of 
38 C.F.R. § 3.317 (effective June 10, 
2003)).  

6.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
appellant and her representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additionally considered pertinent legal 
authority, and clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


